 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 350 
IN THE HOUSE OF REPRESENTATIVES 
 
January 27, 2004 
Mrs. Myrick submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Transparency Day, which promotes the financial transparency of charitable organizations. 
 
Whereas the people of the United States are an exceedingly generous people, having contributed more than $241 billion to charitable organizations in 2002; 
Whereas millions of people in the United States and around the world benefit from the charitable contributions of the people of the United States; 
Whereas the financial strength and success of charitable organizations in the United States are dependent upon the confidence of donors that their contributions are used for their stated purposes and are not misappropriated or misused; 
Whereas transparency in both finances and communications with donors is a foundational concept for effective charitable organizations; 
Whereas charitable organizations should be open and transparent with their financial information, and such financial information should be available to donors who contribute or desire to contribute to charitable organizations; 
Whereas Federal law requires most charitable organizations to file annual financial reports; 
Whereas charitable organizations should provide to their donors measurable results of the organizations’ actions; 
Whereas Wall Watchers, a ministry based in Matthews, North Carolina, exists to empower donors to make better-informed giving decisions; 
Whereas Wall Watchers has joined with Members of Congress and leaders of charitable organizations all over the United States to call upon charitable organizations to be completely transparent, proactive, and timely in providing financial information to all potential and existing donors; and 
Whereas Wall Watchers has designated May 15, 2004, as National Transparency Day: Now, therefore, be it 
 
That Congress— 
(1)supports the goals and ideals of National Transparency Day, which promotes the financial transparency of charitable organizations; 
(2)recognizes that the issue of transparency is relevant to myriad entities in the United States, including ministries, non-profit and other organizations, corporations, and schools; 
(3)pledges to make bipartisan efforts to enact laws to protect donors from charitable organizations that are not financially transparent; and 
(4)acknowledges that the people of the United States are an exceedingly generous people and that National Transparency Day will encourage even greater generosity. 
 
